          Case 1:12-cr-00045-RJS Document 641 Filed 04/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-

                                                                No. 12 Cr. 45 (RJS)
TAIJAY TODD,
                                                                     ORDER
                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s emergency motion for bail pending appeal (ECF

No. 640). IT IS HEREBY ORDERED THAT the government shall file a letter no later than

April 21, 2020, setting forth its position on Defendant’s motion.

SO ORDERED.

Dated:          April 20, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
